DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Amendment
This communication is in response to the amendment filed on10/28/2021.
Claims 1-5, 8, 10-13 are pending 
Claims 1, 10-12 are further amended.
Claims 6-7 and 9 are cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, 10-12 filed on 10/28/2021. Applicant argues that the prior art of record fails to teach or suggest the claim limitations below:“wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate, the detecting of the abnormality of the communication state of the 
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, 10-12 filed on 10/28/2021, have been fully considered but are not persuasive.
With regards to claim limitation, “wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate,” and  “the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time” Galula discloses a system for receiving communications such as messages and/or signals. Galula (0251) further discloses receiving the communications at one or more preset timed intervals. Galula also discloses the messages which are received are identical and are received at two different intervals are responsible for executing functions. Therefore the Examiner believes that Galula does teach or suggest receiving a signal/message for a second predefined interval to execute a device operation.
With regards to claim limitation, “during the second predetermined period is paused is paused by excluding the first signal that is received for the second time from the signals”
With regards to claim limitation, Galula discloses (0146/285) not receiving and excluding messages during a preset time for receiving messages such as a message being received twice at different intervals. Therefore the Examiner does believe that Galula does teach or suggest not receiving/excluding identical messages at different time intervals.
Applicant’s arguments with regards to claim limitations, “the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period”, “used for detection of the abnormality of the communication state of the communication message in the network”  and “and wherein the second predetermined period is set as a period until all signals associated with identification information allocated to the communication apparatus are received and stored to the memory” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-13are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445A) in view of Galula (US20170013005).
As to claim 1, Mitsuhiro teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0027 computing device that performs various processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory capable of storing data) comprising: communicating a communication message in a network via a communication path (¶0002 communicate information, transmission of a message; network-connected; ¶0022 transmit a communication message, communication path) by using signals to which an identifier is assigned; (¶0011 selects the communication message, an identifier included in the communication message; ¶0021 assigns a message ID) and detecting an abnormality of the communication state of the communication message in the network based on a number of signals of a first signal that are received in a first predetermined period, (¶0028 multiple communication messages being transmitted; ¶0038 communication message M1; predetermined reception interval; ¶0039 determine that the communication state of the communication message is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected interval) the first signal being included in the signals and the first predetermined period being a time period (¶0038 communication message M1; predetermined interval) which is set in advance as a transmission cycle of the first signal, (¶0010 sets a communication message interval; ¶0037 changes, transmission interval; ¶0038 communication message M1) the detecting of the abnormality of the communication state of the communication message in the network, (¶0039 determine that the communication state of the communication message is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval) used for detection of the abnormality of the communication state of the communication message in the network, ¶0039 determine that the communication state of the communication message M1 is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message) and wherein the second predetermined period is set as a period until all signals associated with identification information allocated to the communication apparatus are received and stored to the memory. (¶0010 sets communication message interval; ¶0021 message ID (identifier) indicating the content of the communication message is stored; ¶0035 stores communication messages and intervals).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach wherein, wherein, if the first signal is received for a second time before the first predetermined period elapses, after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate, during the second predetermined period is paused, by excluding the first signal that is received for the second time from the signals and the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time.
Galula, however discloses, wherein, if the first signal is received for a second time before the first predetermined period elapses (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252  receptions of the first and second messages;  receptions of the first and second messages)  after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate, (¶0037 receiving a message; performing at least one action; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time) during the second predetermined period is paused; ¶0010 second message  over a predefined time period; ¶0285 message not received) by excluding the first signal that is received for the second time from the signals (¶0146 excluding message  related to an anomaly; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time) the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time, (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252 receptions of the first and second messages; receptions of the first and second messages).  
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for omitting an identical message being received twice within two different time intervals. One of ordinary skill in the art would be motivated to allow for an interface unit to display incoming messages. (See Galula para 0142)
As to claim 2, the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein Mitsuhiro further teaches the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network. (¶0048 stop of transmission/reception of the communication message; ¶0070 communication message at predetermined times, intervals).
As to claim 3, the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein Mitsuhiro further teaches the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not transmittable to the network. (¶0048 stop of transmission/reception of the communication message; ¶0070 communication message at predetermined times, intervals).
As to claim 4, the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein Mitsuhiro further teaches The communication apparatus according to claim 1, further comprising: a storage area, reserved in the memory, configured to store a signal to be transmitted, (¶0034 storing data secured in part or all of a non-volatile memory; ¶0035 communication message stored; transmitting communication message).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a predetermined amount is stored in the storage area.
Galula, however discloses, wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a predetermined amount is stored in the storage area. (¶0064 message storage system, thresholds; ¶0072 messages are greater than, a threshold).
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for message exceeding an established threshold. One of ordinary skill in the art would be motivated to allow for setting and updating initial message thresholds. (See Galula para 0250)
As to claim 8, the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein Mitsuhiro further teaches the communication apparatus according to claim 1, wherein the operations further comprise storing to memory identification information having a lowest priority among identification information allocated to the communication apparatus, (¶0035  stores communication messages, corresponding to the message ID; ¶0058 communication message is determined by the size of the message ID,  communication message having a lower priority) wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the communication apparatus is received. (¶0021 received communication messages, priority of the communication lower; ¶0031 communication messages time intervals different; ¶0058 communication message is determined by the size of the message ID, communication message having a lower priority).
As to claim 10, Mitsuhiro teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0027 computing device that performs processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory, a hard disk, capable of storing data) comprising: communicating a communication message in a network via a communication path (¶0002 communicate information, transmission of a message; network-connected; ¶0022 transmit a communication message, communication path) by using signals to which an identifier is assigned; (¶0021 assigns  a message ID) and determining that an abnormality exists in a communication state of the communication message in the network (¶0029 first communication message, received; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval; ¶0070 determination presence of an abnormality in the communication state based on the reception of the communication message at predetermined times) when a first signal is received at a timing different from a reception cycle set in advance for the first signal, (¶0010 sets a communication message  interval; ¶0038 communication message M1; predetermined interval)  the first signal being included in the signals, wherein after the communication apparatus starts a communication in the network (¶0002 communicate information, transmission of a message; network-connected; ¶0011 multiple  communication messages; ¶0029 first communication message) the determining of the abnormality of the communication state of the communication message in the network (¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected transmission interval)from an object determined as an abnormality in the communication state, (¶0045 determines that an abnormality has occurred in the communication state of the communication message) and wherein the second predetermined period is set as a period until all signals associated with identification information allocated to the communication apparatus are received and stored to the memory. (¶0010 sets communication message interval; ¶0021 message ID (identifier) indicating the content of the communication message is stored; ¶0035 stores communication messages and intervals).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach the first signal is received for a second time, before a reception cycle set in advance for the first signal has elapse dafter receiving the first signal for a first time and  excluding the first signal received for the second time.
Galula, however discloses, and the first signal is received for a second time, before a reception cycle set in advance for the first signal has elapse after receiving the first signal for a first time (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252 receptions of the first and second messages;  receptions of the first and second messages)   during the second time  (¶0146 excluding message  related to an anomaly; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time). 
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for omitting an identical message being received twice within two different time intervals. One of ordinary skill in the art would be motivated to allow for a controller device to monitor time lapses of in-vehicle communication exchanges. (See Galula para 0144)
As to claim 11, Mitsuhiro teaches a communication method by way of a computer installed at a vehicle, (¶0002 control units on a vehicle; ¶0020  in-vehicle network system is configured ECUs  to exchange (transmit and receive) various information via communication protocol; ¶0075 vehicle, communications system) the method comprising: detecting an abnormality of a communication state of a communication message in a network based on a number of signals of a first signal that are received in a first predetermined period (¶0009 determine the communication message causing the abnormality in the network; ¶0033 receives communication messages;  monitoring communication state of messages, reception interval; ¶0045 detected  an incorrect interval communication message; determination result that there is an abnormality in the communication state of the communication message) that is a time period which is set in advance as a transmission cycle of the first signal; (¶0010 sets a communication message transmission interval; ¶0038 communication message M1) the detecting of the abnormality of the communication state of the communication message in the network (¶0039 determine that the communication state of the communication message M1 is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval) used for detection of the abnormality of the communication state of the communication message in the network, (¶0039 determine that the communication state of the communication message M1 is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message) and wherein the second predetermined period is set as a period until all signals associated with identification information allocated to the communication apparatus are received and stored to the memory. (¶0010 sets communication message interval; ¶0021 message ID (identifier) indicating the content of the communication message is stored; ¶0035 stores communication messages and intervals).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach if the first signal is received a second time before the first predetermined period elapses, after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, during the second predetermined period is hen excluding the first signal that is received for the second time from the signals and the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received.
Galula, however discloses, and if the first signal is received a second time before the first predetermined period elapses (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252  receptions of the first and second messages;  receptions of the first and second messages) after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0037 receiving a message; performing at least one action; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time)  during the second predetermined period is hen excluding the first signal that is received for the second time from the signals (¶0146 excluding message  related to an anomaly; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time) the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received, (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252 receptions of the first and second messages; receptions of the first and second messages).
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for omitting an identical message being received twice within two different time intervals. One of ordinary skill in the art would be motivated to allow for using data models to validate messages and/or signals. (See Galula para 0187)
As to claim 12, Mitsuhiro teaches a computer readable non-transitory recording medium including a program causing a computer installed at a vehicle to perform: (¶0027 computing device that performs processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory, a hard disk, capable of storing data) detecting an abnormality of a communication state of a communication message in a network based on a number of  a first signal that are signals received in a first predetermined period (¶0029 first communication message, received; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval; ¶0070 determination presence of an abnormality in the communication state based on the reception of the communication message at predetermined times) that is a time period which is set in advance as a transmission cycle of the first signal; (¶0010 sets a communication message interval; ¶0038 communication message M1) used for detection of the abnormality of the communication state of the communication message in the network (¶0039 determine that the communication state of the communication message M1 is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval) used for detection of the abnormality of the communication state of the communication message in the network, (¶0039 determine that the communication state of the communication message M1 is abnormal; ¶0045 determines that an abnormality has occurred in the communication state of the communication message) and wherein the second predetermined period is set as a period until all signals associated with identification information allocated to the communication apparatus are received and stored to the memory. (¶0010 sets communication message interval; ¶0021 message ID (identifier) indicating the content of the communication message is stored; ¶0035 stores communication messages and intervals).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach if the first signal is received for a second time before the first predetermined period elapses,  after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, during the second predetermined period is paused by excluding the first signal that is received for the second time from the signals and the 
Galula, however discloses, and if the first signal is received for a second time before the first predetermined period elapses (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252  receptions of the first and second messages;  receptions of the first and second messages) after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0037 receiving a message; performing at least one action; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time) during the second predetermined period is paused (¶0010 second message  over a predefined time period; ¶0285 message not received) by excluding the first signal that is received for the second time from the signals (¶0146 excluding message related to an anomaly; ¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time) the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received, (¶0251 message (e.g., with ID value of “42”) is received at a first time; message with the same ID value of “42” is received at a second time; ¶0252 receptions of the first and second messages; receptions of the first and second messages).
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for omitting an identical message being received twice within two different (See Galula para 0241)
17.	As to claim 13, the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein Galula further teaches the communication apparatus according to claim 1, wherein, if the first signal is received at a shorter interval than the first predetermined period after the second predetermined period has elapsed, (¶0155 messages with an interval that is smaller or shorter than the expected interval) detecting the received first signal as the abnormality of the communication state of the communication message in the network. (¶0061 determine first messages is related to an anomaly; ¶0076 first message detected on network is anomalous).
Thus given the teachings of Galula it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Galula and Mitsuhiro for an identical message being received twice within two different time intervals. One of ordinary skill in the art would be motivated to allow for calculating content related measures such as a rate of change of a message. (See Galula para 0246)
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445A) in view of Galula (US20170013005) an in further view Koji (JP2014005800A)
As to claim 5, although the combination of Mitsuhiro and Galula teach the method recited in claim 1, wherein the combination of Mitsuhiro and Galula fail to expressly teach 
Koji, however discloses, the communication apparatus according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state to an ON state. (¶0006 second predetermined period, ignition switch is turned off based on the time when the ignition switch is turned on).
Thus given the teachings of Koji it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Koji, Mitsuhiro and Galula for receiving predetermined messages which control ignition on/off state. One of ordinary skill in the art would be motivated to allow for detecting an ignition’s previous operating state. (See Koji para 0006)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454